



WARNING

THIS IS AN APPEAL UNDER THE

YOUTH CRIMINAL JUSTICE ACT

AND IS SUBJECT TO:

110(1)          Subject to this section, no person
    shall publish the name of a young person, or any other information related to a
    young person, if it would identify the young person as a young person dealt
    with under this Act.

111(1)          Subject to this section, no person
    shall publish the name of a child or young person, or any other information
    related to a child or a young person, if it would identify the child or young
    person as having been a victim of, or as having appeared as a witness in
    connection with, an offence committed or alleged to have been committed by a
    young person.

138(1)          Every person who contravenes
    subsection 110(1) (identity of offender not to be published), 111(1) (identity
    of victim or witness not to be published), 118(1) (no access to records unless
    authorized) or 128(3) (disposal of R.C.M.P. records) or section 129 (no
    subsequent disclosure) of this Act, or subsection 38(1) (identity not to be
    published), (1.12) (no subsequent disclosure), (1.14) (no subsequent disclosure
    by school) or (1.15) (information to be kept separate), 45(2) (destruction of
    records) or 46(1) (prohibition against disclosure) of the
Young Offenders
    Act
, chapter Y-1 of the Revised Statutes of Canada, 1985,

(a) is guilty of an indictable offence and liable
    to imprisonment for a term not exceeding two years; or

(b)  is guilty of an offence punishable on summary
    conviction.




COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. H.S., 2014 ONCA 742

DATE: 20141024

DOCKET: C58416

Cronk, LaForme and Lauwers JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

H.S.

Appellant

James D. Harbic and Robert Harbic, for the appellant

Nathan Kruger, for the respondent

Heard: October 21, 2014

On appeal from the finding of guilt entered on November
    28, 2013 and the disposition imposed on February 12, 2014 by Justice J. Peter
    Wright of the Ontario Court of Justice.

ENDORSEMENT

[1]

It is undisputed that the complainant was robbed by a person at gunpoint
    and that the appellant drove the vehicle that the robber exited to commit the
    robbery and entered after the robbery. The main issue at trial was the extent
    of the appellants involvement in the robbery. The trial judge, after noting
    and applying the principles of
W.(D.) v. The Queen
(1991), 63 C.C.C.
    (3d) 397 (S.C.C.), at p. 409, essentially disbelieved the appellants evidence
    and believed the complainant.  He found the appellant guilty of possession of a
    weapon for the purposes of robbery, and of robbery with a weapon. The appellant
    was sentenced to nine months custody (six months secure and three months
    supervision), followed by 12 months probation.

[2]

The appellant appeals his conviction and relies on three grounds,
    namely, that the trial judge: (i) gave inadequate consideration to the
    inconsistencies in the complainants testimony and statements to the police;
    (ii) erred in accepting the complainants evidence solely on the basis of his
    demeanour; and (iii) rendered an unreasonable verdict because a properly
    instructed jury, acting judicially, could not have convicted the appellant in
    light of the inconsistencies in the complainants evidence.

The conviction appeal

[3]

As to the conviction appeal, we reject each of the appellants grounds
    for asserting that the trial judge committed reversible error.

[4]

First, the reasons of the trial judge demonstrate that he carefully
    analysed the impact of the inconsistencies in the complainants testimony.  The
    inconsistencies relied on by the appellant are - just as the trial judge found
    and for the reasons he gave - incidental to the offences.  When compared to the
    fact that the gun and stolen property were found in the Volkswagen driven by
    the appellant and his accomplice, and a manual for the gun was found on the
    appellants person, the inconsistencies are of little significance. 
    Ultimately, none of the inconsistencies are sufficient to rebut the reasonable
    inference that the appellant was complicit in the robbery.

[5]

Second, the appellant mischaracterizes the trial judges reasons
    as accepting the complainants evidence solely on the basis of demeanour.  The
    complainants evidence on material issues was corroborated by independent
    evidence which went to the foundation of the case.  For example, there is his
    account that he was robbed at gun point and his cell phone was stolen and that
    both were found in the Volkswagen.  There is simply no basis to conclude that
    the trial judge relied on the complainants evidence solely because of his
    presentation as a witness.

[6]

Third, given our decisions on the first two grounds of appeal, it
    cannot be said that the verdict is unreasonable.  The conviction appeal is
    dismissed.

The sentence appeal

[7]

The appellant also seeks leave to appeal his sentence, arguing
    that the trial judges reasons are insufficient and that the sentence is unfit.
    While we would grant leave to the appellant to appeal his sentence, we would
    dismiss the appeal.

[8]

The appellant, a youthful offender, committed a robbery with a firearm.
    This is a serious offence which can attract a significant custodial term. The
    trial judges analysis of the appropriate sentence - in all the circumstances
    of this case - was thorough and included a consideration of the mitigating and
    aggravating factors. His reasons are far from insufficient.

[9]

The trial judge referenced the provisions of the
Youth Criminal
    Justice Act
, S.C. 2002, c. 1 dealing with the requirements and
    considerations which the court must address ... to consider the least
    restrictive disposition. While he refers to custodial sentences as a last
    resort, he does not canvass non-custodial alternatives, nor does he discuss why
    alternatives would be insufficient.  Although it would have been preferable had
    he done so, we do not view this as fatal.

[10]

When
    the trial judges reasons are read in their entirety, it is clear that he
    turned his attention to meeting the requirements of the Act. His reasons make
    it evident that a non-custodial sentence would not be adequate to achieve the
    Acts purpose and that secure custody, although a sentence of last resort, was
    nevertheless appropriate in the circumstances of this case: see
R. v. A.H.
,
    [2011] N.J. No 131, at para. 10.

[11]

While
    the sentence imposed may arguably be on the higher end of the sentencing range
    in similar cases, it cannot be said to be harsh and unreasonable. And, even if
    the fresh evidence were considered, it would not impact upon the sentence
    imposed, which is fit and does not attract appellate intervention.

Disposition

[12]

Accordingly,
    for the reasons given, the conviction appeal is dismissed. Leave to appeal
    sentence is granted and the sentence appeal is also dismissed.

E.A.
    Cronk J.A.


H.S. LaForme J.A.

"P.
    Lauwers J.A. »


